 Case 3:17-cv-00183-CAB-BGS Document 843 Filed 12/29/20 PageID.40175 Page 1 of 2



 1 NICOLA A. PISANO, CA Bar No. 151282
     NicolaPisano@eversheds-sutherland.com
 2 JOSE L. PATIÑO, CA Bar No. 149568
 3   JosePatino@eversheds-sutherland.com
   JUSTIN E. GRAY, CA Bar No. 282452
 4    JustinGray@eversheds-sutherland.com
   SCOTT A. PENNER, CA Bar No. 253716
 5   ScottPenner@eversheds-sutherland.com
 6 EVERSHEDS     SUTHERLAND (US) LLP
   12255 EL CAMINO REAL, SUITE 100
 7 SAN DIEGO, CALIFORNIA 92130
   TELEPHONE:       858.252.6502
 8 FACSIMILE:       858.252.6503
 9 Attorneys for Defendants and Counter-Plaintiffs
   ESET, LLC and ESET, SPOL. S.R.O.
10
11                           UNITED STATES DISTRICT COURT
12                       SOUTHERN DISTRICT OF CALIFORNIA
13 FINJAN, INC.,                             Case No. 3:17-cv-0183-CAB-BGS
14              Plaintiff,                   RENEWED MOTION FOR ISSUANCE
                                             OF LETTER OF REQUEST
15        v.
16 ESET, LLC, et al.,                        Judge:   Hon. Bernard G. Skomal
17           Defendants.
18
19
     AND RELATED COUNTERCLAIMS.
20
21
22
23
24
25
26
27
28


                                                                               17cv0183
 Case 3:17-cv-00183-CAB-BGS Document 843 Filed 12/29/20 PageID.40176 Page 2 of 2



 1        Pursuant to the December 29, 2020 Order Denying Defendants’ Motion for
 2 Issuance of Letter of Request, D.I. 842 (“Order”), Defendants ESET, spol. s.r.o. and
 3 ESET, LLC (collectively, “ESET”) make this renewed application to the Court for
 4 issuance of a Letter of Request, in the form attached as Exhibit A.
 5        The Letter of Request has been modified from a prior version (D.I. 838-2) in
 6 accordance with the Order. Specifically, the “Subject of Examination” paragraph was
 7 modified to remove the words “at least” that precede a list of topics.
 8        Because ESET has modified the Letter of Request in accordance with the Order,
 9 ESET respectfully requests that the Court issue the corresponding Letter of Request in
10 the form attached as Exhibit A.
11 Dated: December 29, 2020                 Respectfully submitted,
12                                          EVERSHEDS SUTHERLAND (US) LLP
13
14                                          /s/ Scott A. Penner
15                                          NICOLA A. PISANO, CA Bar No. 151282
                                                NicolaPisano@eversheds-sutherland.com
16                                          JOSE L. PATIÑO, CA Bar No. 149568
                                                JosePatino@eversheds-sutherland.com
17                                          JUSTIN E. GRAY, CA Bar No. 282452
18                                              JustinGray@eversheds-sutherland.com
                                            SCOTT A. PENNER, CA Bar No. 253716
19                                              ScottPenner@eversheds-sutherland.com
                                            12255 EL CAMINO REAL, SUITE 100
20                                          SAN DIEGO, CALIFORNIA 92130
                                            TELEPHONE:          858.252.6502
21                                          FACSIMILE:          858.252.6503
22                                          Attorneys for Defendants and Counter-Plaintiffs
23                                          ESET, LLC and ESET, SPOL. S.R.O.

24
25
26
27
28

                                              1                                   17cv0183
